D. F. Walsh, J.
(dissenting). I must respectfully dissent. In my judgment the result reached by the majority is unfair to the plaintiff, contrary to the intent and policy of the no-fault legislation and not mandated by the language of the pertinent statutory provision.
MCL 500.3107(b); MSA 24.13107(b) provides that "work loss” consists of "loss of income from work an injured person would have performed during the first 3 years after the date of the accident if he had not been injured”. It seems to me that the whole concept of qualifying weeks in the Employment Security Act, MCL 421.1 et seq.; MSA 17.501 et seq., and the Trade Act of 1974, 19 USC 2101 et seq., is that the employee earns his unemployment compensation and trade readjustment allowance benefits by the work he performs during the qualifying weeks. Therefore, part of the compensation plaintiff would have received for work he would *558have performed in the months he was disabled as a result of the accident was entitlement to unemployment and trade readjustment benefits should future economic conditions require layoff. Since he was unable to earn his entitlement to this unemployment income by virtue of the fact that his injuries prevented him from working during the qualifying weeks, he had a right to work-loss benefits in the amount of the income he would otherwise have received as a result of his enforced layoff.
I would reverse.